Citation Nr: 1028953	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-14 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the residuals of head 
trauma with dizziness, blackouts, and memory loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from July 1964 to May 1968 and from 
February 1970 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which in part, denied service connection for the disabilities 
indicated above.  


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran, through his representative, requested 
withdrawal of the appeal on all issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for service connection for the residuals of head 
trauma with dizziness, blackouts, and memory loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).

2.  The criteria for withdrawal of the appeal for service 
connection for bilateral tinnitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal for service 
connection for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In June 2010, 
the Veteran's representative requested to withdraw the appeal for 
all three issues of to entitlement service connection which had 
been placed in appellant status by an April 2007 substantive 
appeal.  Hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these two issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to these three issues and dismissal is 
warranted.


ORDER

The appeal for entitlement to service connection for service 
connection for the residuals of head trauma with dizziness, 
blackouts, and memory loss is dismissed.

The appeal for entitlement to service connection for bilateral 
tinnitus is dismissed.

The appeal for entitlement to service connection for bilateral 
hearing loss is dismissed.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


